Citation Nr: 0025329	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  98-05 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right buttock and thigh, 
currently evaluated 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right calf and laceration of 
Achilles tendon, currently rated 20 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left thigh, currently evaluated 
10 percent disabling.

4.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left calf, currently evaluated 10 
percent disabling.

5.  Entitlement to a compensable rating for residuals of 
fractures of the right third and fourth metatarsals.  

6.  Entitlement to a compensable rating for residuals of a 
shell fragment wound of the left upper extremity, currently 
evaluated 10 percent disabling.

7.  Entitlement to a compensable rating for residuals of 
shell fragment wounds of the bilateral lower extremities.  

8.  Entitlement to a compensable rating for bilateral hearing 
loss.

(The issue of entitlement to waiver of recovery of an 
overpayment of compensation benefits in the calculated amount 
of $3,941.73, is the subject of a separate decision).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
March 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Montgomery Regional 
Office (RO).  In July 2000, the veteran testified at a Board 
hearing at the RO.

At his July 2000 hearing, the veteran raised claims of 
entitlement to service connection for low back and right knee 
disabilities; he also submitted medical evidence supporting 
his contention that his low back and right knee disabilities 
are secondary to his service-connected shell fragment wound 
disabilities.  38 C.F.R. § 3.310 (1999).  In addition, he 
raised a claim for an increased rating for his service-
connected post-traumatic stress disorder (PTSD).  The Board 
does not have jurisdiction to address these issues, as they 
have not yet been adjudicated by the RO.  Thus, the issues of 
service connection for low back and right knee disabilities 
and an increased rating for PTSD are referred to the RO for 
initial adjudication.

In Norris v. West, 12 Vet. App. 413 (1999), the U.S. Court of 
Appeals for Veterans Claims (the Court) held that when an RO 
is considering a rating increase claim where the schedular 
rating meets the minimum criteria of 38 C.F.R. § 4.16(a) and 
there is evidence of current service-connected 
unemployability, evaluation of that rating increase must also 
include an evaluation of a reasonably raised claim for a 
total rating based on individual unemployability (TDIU) due 
to service-connected disability.  In this case, service 
connection for PTSD has been in effect at the 50 percent rate 
since December 31, 1998, bringing the veteran's combined 
disability rating to 80 percent.  It is also noted that the 
claims folder contains evidence that his PTSD "interferes 
with the veteran's ability to function appropriately at the 
work site."  (See the February 1999 VA psychiatric 
examination report.)  Thus, the RO should also consider the 
matter of the veteran's entitlement to a TDIU due to service-
connected disabilities.


REMAND

The veteran's service medical records show that on January 
22, 1970, he stepped on a land mine and sustained multiple 
injuries, including shell fragment wounds to the buttocks, 
both lower extremities, and the left upper extremity, as well 
as a partial (50%) laceration of the right Achilles tendon 
and a perforated left tympanic membrane.  He was hospitalized 
for over three months following the blast.  

By January 1972 rating decision, the RO assigned ratings as 
follows for the veteran's disabilities:  residuals of a shell 
fragment wound of the right buttock and thigh (20 percent 
disabling under Diagnostic Codes 5313-5317); residuals of a 
shell fragment wound of the right calf and laceration of 
Achilles tendon (20 percent disabling under Codes 5311-5312); 
residuals of a shell fragment wound of the left thigh (10 
percent disabling under Code 5313); residuals of a shell 
fragment wound of the left calf (10 percent disabling under 
Code 5311); residuals of fractures of the right third and 
fourth metatarsals (zero percent under Code 5299); residuals 
of a shell fragment wound of the left upper extremity (zero 
percent under Code 7805); residuals of shell fragment wounds 
of the bilateral lower extremities (zero percent under Code 
7805); and high frequency hearing loss (zero percent under 
Code 6100).  As these ratings have remained in effect to 
date, they are protected from reduction.  38 C.F.R. 3.951(b) 
(1999).  

In February 1999, the veteran submitted his claim for 
increased ratings for his service connected disabilities.  In 
light of his assertions regarding the increased severity of 
his disabilities, his claims are well grounded.  38 U.S.C.A. 
§ 5107(a); King v. Brown, 5 Vet. App. 19 (1993); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Since he has submitted 
well-grounded claims, VA has a duty to assist him in the 
development of facts pertinent to his claims.  The duty to 
assist in obtaining and developing available facts and 
evidence to support his claims includes obtaining an adequate 
VA examination.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one taking into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991). 

The record reflects that the veteran most recently underwent 
VA muscle and scar examinations in March 1999.  However, the 
Board finds that an informed determination on the severity of 
the residuals of the veteran's shell fragment wounds cannot 
be made on the basis of those examinations.  The examination 
reports contain no specific findings for each muscle group 
regarding factors such as strength, endurance, nerve damage, 
loss of range of motion, fatigue, fatigue-pain, impairment of 
coordination, uncertainty of movement, or additional 
pertinent factors such as retained metallic fragments.  See 
38 C.F.R. § 4.56; Massey v. Brown, 7 Vet. App. 204 (1994) 
(examinations must provide sufficient reference to the 
pertinent schedular rating criteria to be adequate for rating 
purposes).  In that regard, the Board notes that there are 
indications in the claims folder that a VA orthopedic 
examination, including X-ray examination, was pending.  
However, a report of such examination, if conducted, is not 
of record.  In view of the foregoing, the Board is of the 
opinion that an additional VA examination is warranted to 
address the veteran's contentions regarding the severity of 
his service-connected disabilities in light of the applicable 
rating criteria.

It is also noted that VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and evidence of record.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a 
veteran can be rated separately for different manifestations 
of the same injury, where "none of the symptomatology for 
any one of [the] conditions is duplicative of or overlapping 
with the symptomatology of the other two conditions," and 
that such combined ratings do not constitute pyramiding 
prohibited by 38 C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 
259 (1994).  Thus, after obtaining the results of VA medical 
examination, the RO should consider whether all applicable 
symptomatology of the residuals of shell fragment wounds is 
appropriately rated, to specifically include whether any 
scars, muscle damage, nerve injuries, and musculoskeletal 
disabilities merit separate disability ratings.  In that 
regard, it is noted that additional disability may also be 
awarded for limitation of motion due to pain, weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

Regarding the veteran's claim for an increased rating for 
bilateral hearing loss, the Board observes that during the 
pendency of this appeal, VA issued new regulations for 
evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  See 62 Fed. Reg. 25,202-210 (May 
11, 1999) (codified at 38 C.F.R. §§ 3.85, 3.86).  The Court 
has held that, where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran will apply unless Congress provided 
otherwise or has permitted the Secretary of Veterans Affairs 
to do otherwise and the Secretary has done so.  See also 
Baker v. West, 11 Vet. App. 163 (1998); Dudnick v. Brown, 10 
Vet. App. 79 (1997).

A review of the record indicates that although the regulatory 
amendments noted above were in effect at the time the RO 
issued its July 1999 Statement of the Case, the RO failed to 
consider these new provisions.  Thus, the veteran would be 
prejudiced if the Board were to proceed with appellate 
consideration of the claim without first giving the RO the 
opportunity to consider the new regulations.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Moreover, the Board finds that the evidence of record in this 
case appears to raise the issue of entitlement to an 
extraschedular evaluation for bilateral hearing loss under 
38 C.F.R. § 3.321(b)(1).  Specifically, on VA ear examination 
in April 1999, the examiner indicated that the veteran's 
hearing loss "severely" affected his job as a scrub 
technician as he worked in an environment in which he had to 
understand the surgeon and be able to hear what instruments 
the surgeon was asking for.  He stated that, in this way, the 
veteran's hearing loss significantly affected his work.  
Despite this medical evidence, the record does not show that 
the RO expressly considered referral of this case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service, for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  See Floyd v. 
Brown, 9 Vet. App. 88 (1996) (the Board has no jurisdiction 
to assign an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
due process, the case is REMANDED for the following:

1.  The veteran should be afforded VA 
medical examination to determine the 
nature and severity of the service-
connected residuals of shell fragment 
wounds to the right buttock, thigh, calf, 
Achilles tendon, and foot, as well as the 
left thigh, calf, and upper extremity.  
The veteran's claims folder must be made 
available to the examiner for review in 
conjunction with the examination of the 
veteran.  All necessary tests should be 
conducted, including X-ray, range of 
motion testing for each affected joint, 
and tests of strength, endurance, and 
coordination for each affected muscle 
group.  In the examination report, the 
examiner should be requested to 
separately identify, to the extent 
medically feasible, all symptoms or 
pathology attributable to the in-service 
shell fragment wounds, to include any 
scars, muscle or nerve damage, or 
musculoskeletal disabilities.  He or she 
should also assess the severity of each 
symptom and specifically note whether and 
to what extent each shell fragment wound 
disability results in limitation of 
function due to pain, loss of motion due 
to weakened movement, excess 
fatigability, or incoordination.  

2.  The veteran should also be provided 
another VA audiometric examination to 
determine the nature and severity of his 
bilateral hearing loss.  All necessary 
tests should be conducted, including an 
audiology evaluation showing results of 
pure tone audiometry for 1,000, 2,000, 
3,000, and 4,000 Hertz, the average pure 
tone loss for each ear based thereon, and 
the results of controlled speech 
discrimination tests for each ear.  

3.  The RO should then carefully review 
the examination reports to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Thereafter, the RO should 
readjudicate the veteran's claims and 
consider whether all applicable shell 
fragment wound symptomatology is 
appropriately rated, to specifically 
include whether any scars, muscle or 
nerve damage, or musculoskeletal 
disabilities merit separate disability 
ratings.  The RO should also consider 
whether the provisions of 38 C.F.R. §§ 
3.321(b)(1), 4.10, 4.40, 4.45, and 4.59, 
are applicable to the veteran's claims 
for increased ratings for residuals of 
shell fragment wounds.  With respect to 
his claim for an increased rating for 
bilateral hearing loss, the RO should 
consider the new criteria applicable to 
diseases of the ear and other sense 
organs, 38 C.F.R. § 4.85 et seq., 
applying the criteria most favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  The RO should 
also specifically document consideration 
of 38 C.F.R. § 3.321(b)(1).  

If the benefits sought on appeal are not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
The case should then be returned to the Board for further 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 



